   Case 2:18-cv-00146-LGW-BWC Document 76 Filed 09/02/20 Page 1 of 11


                                                                                    FILED
                                                                         John E. Triplett, Acting Clerk


            In the United States District Court
                                                                          United States District Court

                                                                      By casbell at 4:46 pm, Sep 02, 2020



            for the Southern District of Georgia
                    Brunswick Division

GLORIA DENISE ATWATER and
WILFRED LEE ATWATER, JR.,

     Plaintiffs,                                   No. 2:18—CV-146

     v.

THOMAS SCHWARTZ and KIMBERLY
SCHWARTZ,

     Defendants.

                                      ORDER

     Before the Court are two Motions for Summary Judgment, dkt.

nos. 56, 57, the first filed by both Defendants Thomas and Kimberly

Schwartz and the second filed by Defendant Kimberly Schwartz only.

The motions have been fully briefed and are ripe for review. For

the reasons below, Defendants’ joint Motion for Summary Judgment

filed,    dkt.   no.   56,   will    be   DENIED   and   Kimberly   Schwartz’s

individual Motion for Summary Judgment, dkt. no. 57, will be

GRANTED.

                                    BACKGROUND

     This case arises out of an action by Plaintiffs Gloria and

Wilfred Atwater alleging that Defendant Thomas Schwartz assaulted

Gloria while she was helping Thomas complete errands in May 2018.

At some time prior to the accident, Kimberly Schwartz had retained
      Case 2:18-cv-00146-LGW-BWC Document 76 Filed 09/02/20 Page 2 of 11



Gloria through a third-party agency to act as a caretaker for

Thomas, Kimberly’s husband, who had allegedly been diagnosed with

frontal lobe dementia. See Dkt. No. 20 ¶ 16; see also Dkt. No.

57-1 ¶¶ 10–12. In their pleading, Plaintiffs allege that Thomas

had    previously     assaulted   and/or     battered   at     least    one     other

caretaker     but    that   Kimberly   had   failed    to   warn     Gloria     about

Thomas’s violent proclivities. See Dkt. No. 20 ¶¶ 16–18.

       On the day of the incident, Plaintiffs allege that Gloria was

driving Thomas to lunch when “suddenly and without warning” he

began to strike Gloria on the head with a closed fist. Id. ¶ 9.

Plaintiffs allege that Thomas then got out of the vehicle and went

to a nearby restaurant where Gloria later found him. See id. ¶¶ 12—

13. When she approached him, however, Thomas “began to strike and

push” Gloria. Id. ¶ 14. As a result of these incidents, she

contends she sustained significant and permanent physical and

mental injuries. Id. ¶ 19. Gloria filed suit, along with her

husband, asserting causes of action for assault and battery (Count

I), negligence (Count II), infliction of emotional distress (Count

III), loss of consortium (Count IV), and punitive damages (Count

V). Id. ¶¶ 21—38.

       In the first motion for summary judgment filed collectively

by Thomas and Kimberly (the “Schwartz Motion”), Defendants seek to

dismiss Counts I, III, and V on the basis that Thomas could not

have    formed      the   requisite    malice   or    intent    to     commit    the


                                         2
      Case 2:18-cv-00146-LGW-BWC Document 76 Filed 09/02/20 Page 3 of 11



allegations     of   assault,   battery,         or   infliction    of   emotional

distress because of his mental condition. Defendants argue that

under Georgia law, an alleged tortfeasor’s actions may not be

considered intentional when he is too incapacitated to know,

understand, or intend his actions. They reason that Thomas’s

frontal lobe dementia deprived him of the ability to understand

right from wrong on the day of the incidents and therefore that he

could not have maliciously harmed Plaintiffs. In the second motion

for summary judgment filed by Kimberly Schwartz (the “Kimberly

Motion”), Kimberly argues that the entire action against her should

be dismissed because she owed no legal duty to Gloria on the day

of the incident and therefore cannot be held liable to Gloria for

the alleged actions of her husband.

       In response to the Schwartz Motion, Plaintiffs argue that

Thomas’s alleged incompetence or incapacitation does not defeat

their specific claims to relief under Georgia law. Alternatively,

they contend that the parties dispute whether Thomas’s dementia

actually rendered him sufficiently incompetent to be unable to

form    the   requisite   intent    for       their   claims.    Moreover,    as    it

concerns the Kimberly Motion, Plaintiffs argue both that Gloria

had    a   special   relationship    with        Kimberly   by    virtue     of    her

employment as Thomas’s caregiver that created a duty to Gloria and

that Kimberly breached that duty by failing to warn her of Thomas’s

foreseeable assault.


                                          3
   Case 2:18-cv-00146-LGW-BWC Document 76 Filed 09/02/20 Page 4 of 11



     As explained below, there is a dispute of fact as to whether

Thomas was so incapacitated as to render him unable to form the

requisite intent under Georgia law. However, the undisputed facts

show that Kimberly Schwartz owed no legal duty to Gloria Atwater

to prevent her injuries on the day of the incident. Thus, the

Schwartz Motion will be DENIED but the Kimberly Motion will be

GRANTED.

                            LEGAL STANDARD

     Summary judgment “shall” be granted if “the movant shows that

there is no genuine dispute as to any material fact and that the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). A dispute is “genuine” where the evidence would allow “a

reasonable jury to return a verdict for the nonmoving party.”

FindWhat Investor Group.com, 658 F.3d 1282, 1307 (11th Cir. 2011)

(quoting Anderson v. Liberty Lobby, Inc. 477 U.S. 242, 248 (1986)).

A fact is “material” only if it “might affect the outcome of the

suit under the governing law.” Id. Factual disputes that are

“irrelevant or unnecessary” are not sufficient to survive summary

judgment. Anderson, 477 U.S. at 248.

     The moving party bears the initial burden of demonstrating

the absence of a genuine issue of material fact. See Celotex Corp

v. Catrett, 477 U.S. 317, 323 (1986). The movant must show the

court that there is an absence of evidence to support the nonmoving

party's case. See id. at 325. If the moving party discharges this


                                   4
   Case 2:18-cv-00146-LGW-BWC Document 76 Filed 09/02/20 Page 5 of 11



burden, the burden shifts to the nonmovant to go beyond the

pleadings and present affirmative evidence to show that a genuine

issue of fact does exist. See Anderson, 477 U.S. at 257.

       The nonmovant may satisfy this burden in one of two ways.

First, the nonmovant “may show that the record in fact contains

supporting evidence, sufficient to withstand a directed verdict

motion, which was 'overlooked or ignored' by the moving party, who

has thus failed to meet the initial burden of showing an absence

of evidence.” Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116

(11th Cir. 1993) (quoting Celotex Corp., 477 U.S. at 332 (Brennan

J. dissenting)). Second, the nonmovant “may come forward with

additional evidence sufficient to withstand a directed verdict

motion at trial based on the alleged evidentiary deficiency.” Id.

at 1117. Where the nonmovant attempts to carry this burden instead

with    nothing   more   “than   a   repetition   of   his   conclusional

allegations, summary judgment for the [movant is] not only proper

but required.” Morris v. Ross, 663 F.2d 1032, 1033-34 (11th Cir.

1981) (citing Fed. R. Civ. P. 56(e)).

                                 DISCUSSION

       The first issue concerns whether Thomas Schwartz’s alleged

dementia rendered him too incapacitated to form the requisite

intent to commit the claims set forth in Counts I, III, and V.

Though the parties vigorously dispute whether or the degree to

which incapacity acts as a bar to these counts under Georgia law,


                                     5
    Case 2:18-cv-00146-LGW-BWC Document 76 Filed 09/02/20 Page 6 of 11



the Court need not reach this specific question because Defendants

have failed to establish as a matter of law that Thomas was

sufficiently incapacitated on the day of the accident.

      In support of the Schwartz Motion, Defendants argue that an

alleged     tortfeasor     cannot     be      considered    to   have    acted

intentionally where “he is unable to know, understand, and intend

his actions.” Dkt. No. 56-1 at 5 (citing State Farm Fire & Cas.

Co. v. Morgan, 364 S.E.2d 62, 64 (Ga. 1987)). They point to

testimony from Thomas’s physician, Dr. Douglas Scharre, who opines

that Thomas was of such a mental state that he did not have the

capacity to understand what he was doing on the day of the

incident.    Plaintiffs,     however,       identify   contrasting   evidence,

including that Thomas still legally played a role in his business,

see Dkt. No. 57-4 at 15-18, 1 and that Thomas was able to make

decisions for himself and carry on conversations with others, see

Dkt. No. 62 at 3 (citing Dkt. No. 62–4 at 3–4 and Dkt. No. 62-5).



1Defendants challenge Plaintiffs’ contention that Thomas was capable of running
his business, arguing that this allegation was cherry-picked from Kimberly’s
deposition testimony and taken out of context. Defendants point out that,
according to Kimberly’s testimony, Thomas had not worked in his store since
2013 and 2014, that the day-to-day business is run by a power of attorney, and
that Thomas’s business-related decisions and rights were exercised with
Kimberly’s assistance. See Dkt. No. 68 at 5. Though this may be true, Kimberly’s
testimony does not clearly establish that Thomas has no role whatsoever in the
business. To the contrary, she stated that Thomas still works at the business
as “a consultant” and that he still has voting power within the company. Dkt.
No. 57-4 at 15-18. Even these minor roles that Thomas allegedly plays in company
operations would tend to belie the contention that he is so incapacitated that
he cannot understand his own actions. This is not to suggest that these facts,
when more fully fleshed out before a jury, would necessarily prove that Thomas
could form the requisite intent on the day of the incident; rather, the record
simply reveals a factual dispute concerning the degree of Thomas’s incapacity.


                                        6
    Case 2:18-cv-00146-LGW-BWC Document 76 Filed 09/02/20 Page 7 of 11



Though the evidence Plaintiffs cite does not refute the existence

of some mental deficits, it at least demonstrates an issue of fact

with regard to whether Thomas was so incapacitated on the day of

the incident that he was “unable to know, understand and intend”

his actions. Morgan, 185 Ga. App. at 379. 2 Therefore, the Court

cannot find, as a matter of law, that Plaintiffs’ claims are barred

by Thomas’s mental deficits. 3

       As for the Kimberly Motion, Defendant Kimberly argues that

Plaintiffs’     action    against     her    must   be    dismissed     because

Plaintiffs have failed to establish a duty to protect Gloria from

injuries allegedly inflicted by Kimberly’s husband. Plaintiffs

concede that, as a general rule, a party has no duty under Georgia

law to “control the conduct of third persons to prevent them from

causing . . . harm to others.” Houston v. Bedgood, 263 Ga. App.

139, 141 (2003) (quoting Shortnacy v. North Atlanta Internal

Medicine, 252 Ga. App. 321, 325 (2001)). However, they argue that

a duty nonetheless existed here under a special relationship



2 Defendants argue, for the first time in their sursur reply, that Plaintiffs
have not offered any expert testimony to rebut Defendants’ expert. This is not
necessary, however, to create an issue of fact where Plaintiffs have pointed to
credible circumstantial evidence to suggest that Thomas was not so incapacitated
on the day of the incident so as to defeat Plaintiffs’ intentional tort claims.
See Greater Hall Temple Church of God v. Southern Mutual Church Insurance
Company, No. 20-10544, 20 WL 3989081, at *5 (11th Cir. July 15, 2020).
3 This decision is not meant to suggest that a jury could not ultimately conclude

that Thomas was legally incapacitated on the day of the incident. Rather, the
Court simply finds that the evidence before it on the question of Thomas’s
incapacity is not such that it can reach a conclusion without the aid of a fact-
finder. The Court leaves for another day the question of how, if at all, a jury
should be instructed about incapacity and whether incapacity impacts intentional
tort claims.


                                       7
   Case 2:18-cv-00146-LGW-BWC Document 76 Filed 09/02/20 Page 8 of 11



theory. Georgia courts have carved out two exceptions to the third-

party duty rule, including where:

     (a) a special relation exists between the actor and the
     third person which imposes a duty upon the actor to
     control the third person’s conduct, or (b) a special
     relation exists between the actor and the other which
     gives to the other a right to protection.

Shortnacy, 252 Ga. App. at 325 (quoting Landis v. Rockdale County,

212 Ga. App. 700, 703 (1994) (quotation marks omitted)). Neither

exception applies here.

     Plaintiffs argue, under the first exception, that a special

relationship existed between Kimberly and Thomas by virtue of “her

employment as his full time caregiver.” Dkt. No. 63 at 4. In

support they rely on Bradley Center, Inc. v. Wessner, in which the

Georgia Supreme Court found that a private medical hospital could

be held liable for the murder of the appellee’s mother by one of

its patients. See 250 Ga. 199, 199, 202 (1982). There, the medical

facility had released the patient under a weekend pass despite

having   learned   that   the   patient   would   likely   cause   harm   to

appellee’ wife. See id. at 200. The court held that despite the

general rule that an individual has no duty to control the conduct

of third persons, the facility could nonetheless be held liable

under an exception where a party “takes charge of a third person

whom he knows or should know to be likely to cause bodily harm to

others if not controlled.” Id. at 201-02 (quotations omitted).




                                    8
   Case 2:18-cv-00146-LGW-BWC Document 76 Filed 09/02/20 Page 9 of 11



     Plaintiffs argue that, like in Bradley, Kimberly assumed

control of her husband by becoming his caretaker and overseeing

his day-to-day affairs. See Dkt. No. 63 at 4. Critical to the

holding in Bradley, however, was that the facility had “authority

to detain [the patient] from leaving for 48 hours while they

attempt[ed] to persuade him to stay.” Bradley, 250 Ga. at 199.

Indeed, subsequent Georgia decisions have held that, under the

Bradley   ruling,   a   duty   arises   only   where   the   defendant   has

“control” over the acting party. Trammel v. Bradberry, 256 Ga.

App. 412, 416-17 (2002) (quoting Ermutlu v. McCorkle, 203 Ga. App.

335, 336 (1992)). Such control arises where the defendant obtains

some form of legal guardianship over the actor or, alternatively,

there is “evidence of actual assumption of physical control.” See

id. at 417; see also Houston, 263 Ga. App. at 142 (“[A]bsent legal

authority in the physician to place restraints on the liberty of

his patient, the duty to control does not arise.”).

     Here, there is no evidence that Kimberly acted as Thomas’s

legal guardian such that she could legally restrain him from taking

some action, nor is there any evidence that she assumed complete

physical control over Thomas. Rather, Plaintiffs simply point to

evidence that Kimberly had say over Thomas’s day-to-day schedule

such that Gloria was not to do anything with Thomas “without

checking with [her] first.” Dkt. No. 63 at 4 (quotation omitted).




                                    9
   Case 2:18-cv-00146-LGW-BWC Document 76 Filed 09/02/20 Page 10 of 11



This, however, is far different from physical control over Thomas

such that Kimberly could physically restrain his movements. 4

      Alternatively, Plaintiffs seemingly argue that the second

exception to the third-party duty rule applies such that Kimberly

owed a duty to protect Gloria by “inviting her into their home”

and “requesting that she perform a service for the family.” Dkt.

No. 63 at 7. Plaintiffs cite to no authority, however, for the

proposition that hiring someone to perform caretaking services

automatically generates a duty to protect that person from harm.

Nor does Plaintiffs’ vague invocation of premises liability, by

characterizing Gloria as an “invitee,” have any bearing on this

case given that no injuries are alleged to have occurred in or

near Kimberly’s home. Accordingly, the Court finds that Kimberly

did not owe a duty to Gloria on the day of the accident in

accordance with any special relationship theory.

                                 CONCLUSION

      For the reasons above, the Schwartz Motion filed collectively

by Defendants, dkt. no. 56, is DENIED and the Kimberly Motion filed

solely by Defendant Kimberly Schwartz, dkt. no. 57, is GRANTED.




4 Plaintiffs also seem to suggest that Thomas’s dementia gave Kimberly de facto

control over him “as a result of his diminished capabilities.” Dkt. No. 63 at
4. Assuming, without deciding, that Thomas was so mentally deficient such that
he could be controlled—a fact which seemingly contradicts Plaintiffs’ position
in Schwartz motion discussed above—this fact does not establish that Kimberly
did in fact assume physical control over Thomas.


                                      10
   Case 2:18-cv-00146-LGW-BWC Document 76 Filed 09/02/20 Page 11 of 11



Defendant Kimberly Schwartz is hereby DISMISSED from this action.

The case against Thomas Schwartz will proceed.

     SO ORDERED, this 2nd day of September, 2020.



                                                                 _
                                        HON. LISA GODBEY WOOD, JUDGE
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA




                                   11
